In the Information Disclosure Statement of April 9, 2020, one reference was not considered because the date (37 CFR § 1.98(b)(5); MPEP § 609.04(a)I) was not provided.
The disclosure is objected to because of the following informalities:  In the specification paragraph 0081, fifth line, “patterns” is misspelled.  In paragraph 0084, the third (last) line lacks proper grammatical syntax.  In paragraph 0086, sixth line, “intervals”, first occurrence, should be replaced by --interval--.  In paragraph 0087, fifth and sixth lines, “from the subject from a subject” is not understood.  In claim 6, line 2, “minimizes” should apparently read --minimize--.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-39 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Simply identifying parameters as symbols like C3y with no accompanying language as to what they represent and other respective constraints renders the claims vague, indefinite, and confusing as to the scope.  In claim 19, line 2, “the set of at least twelve determinants” lacks a proper antecedent basis.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 15, 17-18, 20, 23-30, and 32-39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 16/616,686 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant features are found in the copending claims or would have been immediately obvious to one of ordinary skill in the art at the effective filing date of the present invention.  The further limitations of claim 17 would have been obvious from copending claims 16-18 in order to better customize the prosthetic foot relative to a user’s specific anatomical dimensions and physical abilities.  The further limitation of claim 32 would have been obvious from copending claims 13 and 15 in order to analytically cover the entire stance phase for further lessening the “lower leg trajectory error” (copending claim 1, lines 4-5).  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 15-16, 18-20, 23-30, and 32-39 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Winter et al., WO 2018/218139 A1, which discloses combining a compliant mechanism optimization technique that includes a set of determinants for a compliant prosthetic foot with a calculation of lower leg trajectory error under a reference loading condition (abstract; Figures 1, 3; paragraphs 0008, 0039), forming an optimized set of determinants that minimize the lower leg trajectory error relative to a target kinematic data set (Figure 1; paragraphs 0048-0049), and fabricating the compliant prosthetic foot in conformance with the optimized set of determinants (Figures 1, 4; paragraphs 0051, 0088).  Regarding claims 16 and 19, at least twelve determinants may be involved for a prosthetic foot that is compliant along its entire length (paragraphs 0029, 0056), with determinants encompassing dependent or independent variables associated with dimensions, bounds, materials, and structure of the prosthetic foot (Figure 3; paragraphs 0038, 0057-0058, 0060, 0087).  Regarding claims 18 and 33-36, target kinematic and physiological data sets may be obtained from the user and other sources (Figure 2; paragraphs 0009, 0030, 0041, 0050).  Regarding claims 20 and 23-26, the  by relative positions of four control points (Figure 11; paragraphs 0029, 0044, 0056, 0073-0076, 0092).  Regarding claims 27-28, the optimization technique may additionally establish design space and configuration limitations (Figures 5A, 5B; paragraphs 0058, 0087, 0092).  Regarding claims 29-30 and 32, the method performs finite element analysis for successive time intervals extending from heel strike to toe off (Figures 6, 7A, 7B, 14; paragraphs 0030, 0064-0067, 0072, 0082).  Regarding claims 37-38, materials and manufacturing methods are listed in paragraphs 0031-0032.  Attention is also directed to the claims on pages 23-25. 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Winter et al., WO 2018/218139 A1.  The optimization taking into consideration height and preferred walking activity would have been obvious to the ordinary practitioner at the effective filing date of the present invention in order to better customize the prosthesis and impart comfort to a particular user (paragraphs 0009, 0030, 0041, 0050).
Claim 1-3, 6-14, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Winter et al., WO 2018/218139 A1, in view of Merlette, US 4,959,073.  Regarding claims 1 and 31, a heel stiffness less than about 50 N/mm would have been obvious to one of ordinary skill under routine experimentation and/or analysis, with Winter et al. indicating that the optimization technique may be performed on embodiments having “a heel component” and “on a variety of loading scenarios” (paragraphs 0009, 0030, 0047) and Merlette teaching variations in heel stiffnesses to accommodate a range of activities (column 2, lines 63-66; column 4, lines 1-6 and 47-56), further motivation (to combine) provided by Merlette incorporating similar materials (column 3, lines 67-68) and attempting to simulate a natural leg (column 2, line 67, to column 3, 20 is attached via element 26 posterior of an integral attachment point between forefoot section 16 and vertical keel 14.  Regarding claims 8-12, heels as long as about 0.20 m would have been obvious from Figures 1 and 9 of Merlette in order to provide a durable structure with the capability to further adjust or fine tune the heel response characteristics (Merlette: column 2, lines 25-35; column 4, line 57 et seq.).  Regarding claim 13, stiffnesses less than about 20 N/mm would have been obvious under routine experimentation and/or analysis for less active or physically impaired individuals (Merlette: column 4, lines 50-56).  Regarding claim 14, plantarflexion innately occurs even without an ankle joint (Winter et al.: paragraph 0078).  The further limitations of other dependent claims are addressed in the grounds of rejection set forth above. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Willse, whose telephone number is 571-272-4762.  The examiner can normally be reached on Monday through Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer Dieterle can be reached at telephone number 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DAVID H WILLSE/            Primary Examiner, Art Unit 3774